Citation Nr: 0728173	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-14 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972 and had additional service in the Indiana Army National 
Guard from October 1973 to October 1978.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for bilateral hearing loss and tinnitus.  

The Board remanded the case to the RO for further development 
in July 2006.  In a July 2007 supplemental statement of the 
case, the RO found that new and material evidence sufficient 
to reopen a claim of service connection for right ear hearing 
loss had not been received.  Development has been completed 
and the case is once again before the Board for review.  


FINDINGS OF FACT

1.  In an unappealed February 1995 rating decision, the RO 
previously considered and denied a claim of service 
connection for right ear hearing loss.

2.  Evidence received since the February 1995 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate a claim for service connection for 
right ear hearing loss.


CONCLUSIONS OF LAW

1.  The February 1995 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received subsequent to the February 1995 RO 
decision is not new and material; the claim for service 
connection for right ear hearing loss is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

In compliance with the July 2006 Board remand, the RO issued 
a July 2006 VCAA notice letter which provided the veteran 
with an explanation of the meaning of both "new" and 
"material" evidence and provided notice of the particular 
type of evidence needed to substantiate elements found to be 
insufficiently shown at the time of the previous denial of 
service connection.  The July 2006 letter also provided the 
veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA compliant notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the 
veteran was afforded an opportunity to submit any additional 
evidence subsequent to the July 2006 notice, and the RO 
reconsidered the veteran's claim in January 2007 supplemental 
statement of the case.  Further, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service medical records, National Guard medical 
records, and VA examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2006).

The RO previously considered and denied the veteran's claim 
for service connection for right ear hearing loss in a 
February 1995 rating decision.  The Board is required to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues going to the merit.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
Thus, the Board recharacterized the issue on appeal as 
whether the veteran has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for right ear hearing loss.

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

In an unappealed February 1995 rating decision, the RO found 
no evidence of a hearing loss disability in active service or 
within one year following discharge from service; and a 
January 1995 VA examination showed normal hearing in both 
ears. At the time of the February 1995 decision, evidence of 
record included service medical records, National Guard 
entrance examination, and a January 1995 VA audiological 
evaluation.  

A July 2006 VCAA notice letter informed the veteran that his 
claim was previously denied because there was no evidence of 
complaints, treatment, or diagnosis of a hearing loss 
pathology at any time during active military service, and a 
separation examination showed normal hearing.  Thus, the 
Board finds that new and material evidence in this case must 
establish in-service incurrence of right ear hearing loss. 

Evidence received subsequent to the February 1995 rating 
decision includes an April 2003 VA audiological evaluation.  
Although the April 2003 VA audiological evaluation is new in 
that it was not of record at the time of the February 1995 
rating decision, it is not material.    




On the April 2003 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
30
25
LEFT
10
10
15
30
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted that the veteran had "normal hearing at 
this time" and opined that it was less likely than not that 
hearing loss was related to military noise exposure.  

The April 2003 VA audiological evaluation does not reflect a 
right ear hearing loss disability for VA purposes under 38 
C.F.R. § 3.385 (2006).  The April 2003 VA audiological 
evaluation does not establish in-service incurrence of right 
ear hearing loss, or a relationship between any current 
hearing loss and service.  Thus, new evidence by itself or in 
conjunction with previously considered evidence does not 
raise a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
veteran's previously denied claim for service connection for 
right ear hearing loss.

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran has submitted "new and material evidence" 
sufficient to reopen the claim of entitlement to service 
connection for right ear hearing loss.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.




ORDER

The application to reopen a claim of entitlement to service 
connection for right ear hearing loss is denied



___________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


